April 23, 1963

Honorable Bob Johnson, Chairman
Committee Pursuant to H.S.R. No. 236
House of Representatives
Austin, Texas

                                 @in ion No. C-60
                                 Re:   Authority of a member
                                       of the Legislature to
                                       sell printed matter
                                       prepared at State ex-
Dear Mr. Johnson:                      pense.
       Your request for an opinion reads as follows:
           'Pursuant to H.S.R. 236, a Commit-
      tee Is presently studying the charge and
      allegations made in speeches before the
      House on March 4, 1963, the same being
      printed in the House Journal of said date,
      pages 480-486.  Copies of H.S.R. 236 and
      the House Journal of such date are enclos-
      ed.
           "As Chairman of this Committee I here-
      by respectfully request the assistance of
      your office in determining whether or not
      there exist rules, regulations, or laws
      which prohibit a member of the Legislature
      from selling printed matter prepared at
      state expense.
           "I believe that a brief study of the
      Resolution and the House Journal will give
      you sufficient background to help us in
      this matter. Your prompt attention would
      be greatly appreciated in as much as the
      Committee has but a brief time in which to
      file a report of such investigation."
       House Simple Resolution No. 236 of the 58th Legis-
lature provides:


                             -289-
Hon. Bob Johnson, page 2 (C-60)


           "WHRREAS, On March 4, 1963, two Members
      of the House of Representatives made and
      leveled certain charges regarding the pro-
      priety of the activities of each other in
      connection with their service on an interim
      committee of the previous Session of the
      Legislature; and
           "WHEREAS, The charges and allegations
      are printed in the House Journal for Monday,
      March 4, 1963, and question the propriety of
      the use of House facilities for the printing
      and dissemination of the printed materials
      and further questions the propriety of the
      reimbursement of the Members for expenses al-
      legedly incurred; and
           "WHEREAS, Such charges and allegations,
      cast a reflection upon the dignity, integrity,
      and honest of each interim committee of the
      Fifty-seventh Legislature and the entire House
      of Representatives of the Fifty-eighth Legis-
      lature; and
           "WHEREAS, The Members of the Fifty-eighth
      Legislature have shown that they wish the
      public to have access to all the facts and
      circumstances attendant to the operation of
      all levels of government to the end that the
      public confidence in government will be pre-
      serves and enhanced; now, therefore, be it
           "RESOLVED by the House of Representatives
      of the Fifty-eight Legislature, That the Speaker
      be, and he is hereby authorized to appoint a
      Committee of five Members of the House to con-
      duct an investigation into the alleged acts
      above referred to as well as any other matter
      relating thereto and report back to this House
      within thirty days; and, be it further
           "RESOLVED, That said committee shall have
      power to formulate its own rules of procedure
      and evidence, and to meet at such times and
      places as it may deem best and shall elect its
      own Chairman."




                            -290-
Hon. Bob Johnson, page 3 (c-60)


       A careful study of the Constitution and statutes
of this State reveals only one Article providing for the
distribution of printed matter of the Legislature pre-
pared at State expense. Article 5429d, Vernon's Civil
Statutes, provides:
           "Section 1. The Presiding Officers of
      the House of Representatives and Senate shall
      appoint one (1) of their employees to perform
      the duty of distributing the Journal for each
      House respectively.
           "Sec. 2. It shall be the duty of such
      appointee to distribute to the Governor, to
      each Member of the Legislature and upon re-
      quest, to heads,of departments, a copy of
      the printed Journals of both Houses."
       Article 5429f, Vernon's Civil Statutes, known as the
Legislative Reorganization Act of 1961, provides for the
functions,of various committees of the Legislature and the
conducting of hearings. Subsection (3) of subdivision (b)
of Section 8 of Article 5429f provides:
           "The Committee shall keep a record of
      its proceedings, and it shall have the power
      to hold such meetings as it may deem neces-
      sary and at any plaEe in the State of Texas.
      The Committee shall also have power to issue
      process to witnesses, at any place in this
      State, to compel their attendance, and the
      production of all books, records and instru-
      ments, to issue attachments where necessary
      to obtain compliance with subpoenas or other
      process, which may be addressed to and serv-
      ed by either the Sergeant-at-Arms appointed
      by said Committee or by any peace officer of
      this State; and to cite for contempt, and
      cause to be prosecuted for contempt, anyone
      disobeying the subpoenas or other process
      lawfully issued by it in the manner and ac-
      cording to the procedures provided in this
      Act and by any other provisions of General
      Law.  The Chairman of the Committee shall
      issue, in the name of the Committee, such
      subpoenas as a majority of the Committee may
      direct. The Committee is hereby authorized
      to request the assistance of the State Audi-
      tor's Department, the Texas Legislative

                            -291-
                                                               ‘   .




Hon. Bob Johnson, page 4 (C-60)


      Council, the Department of Public Safety,
      the Attorney General's Department and all
      other State agencies and officers, and it
      shall be the duty of said departments,
      agencies and officers to assist the Com-
      mittee when requested to do so. The Com-
      mittee shall have the power to inspect
      the records, documents and files of every
      State department, agency and officer, and
      of all municipal, county or other political
      subdivisions of the State, and to examine in-
      to their duties, responsibilities and activi-
      ties." (Emphasis added).
       Nowhere in Article 542gf is any provision made for
the distribution to the public of a transcript of commit-
tee proceedings. Article 5429f, above quoted, obviously
does not apply to the printed matter referred to in your
request.
        In view of the foregoing, we have reached the con-
clusion that there is no provision providing for distribu-
tion of transcripts of committee hearings to the public.
Therefore, a member of the Legislature may not, at State
expense, sell copies of a transcript to the public. If
such copies are prepared at State expense, preparation of
such copies must be for a governmental purpose, and not
a private purpose. If an individual member sells such copies
to the general public, such fact is evidentiary that the
copies were not prepared for a governmental purpose, but for
a private purpose, which is not authorized by law and is
contrary to public policy. As stated above, however, we know
of no provision, either in the Constitution, statutes or
existing rules of the Legislature, which specifically regu-
lates the activities of individual members of the Legisla-
ture in distributing printed matter prepared at State ex-
pense. Therefore, in such instances the question is whether
the printed matter was prepared for a governmental or public
purpose, or was prepared for a private purpose. If pre-
pared for a private purpose, such preparation is contrary to
law and the public policy of this State.

                       SUMMARY
           A member of the Legislature is not
      authorized to prepare, at State expense,
      printed matter he intends to sell to the


                            -292-
-   .




        Hon. Bob Johnson, page 5 (c-60)


                public, for the reason that printed
                matter prepared at State expense must
                be used for governmental or public pur-
                poses and not for private purposes.

                                    Yours very truly,
                                    WAGGONER CARR
                                    Attorney General



                                          John Reeves
                                          Assistant
        JR:ms
        APPROVED:
        OPINION COMMITTEE
        W. V. Geppert, Chairman
        Bill Allen
        Ben Harrison
        Pat Bailey
        APPROVED FOR THE ATTORNEY GENERAL
        By: Stanton Stone




                                      -293-